98 N.J. 266 (1985)
486 A.2d 334
KALMAN FLOOR COMPANY, INC., A DELAWARE CORPORATION, PLAINTIFF-APPELLANT,
v.
JOS. L. MUSCARELLE, INC., A NEW JERSEY CORPORATION, DEFENDANT-RESPONDENT AND THIRD-PARTY PLAINTIFF,
v.
WAKEFERN FOOD CORP., THIRD-PARTY DEFENDANT. KALMAN FLOOR COMPANY, INC., A DELAWARE CORPORATION, PLAINTIFF-APPELLANT,
v.
AMERICAN ARBITRATION ASSOCIATION, JOS. L. MUSCARELLE, INC., A NEW JERSEY CORPORATION, GEORGE H. FRIEDMAN AND CAROL MOFFATT, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued January 7, 1985.
Decided January 31, 1985.
*267 Merritt T. Viscardi argued the cause for appellant (Apruzzese & McDermott, Mastro & Murphy, attorneys).
Gerald W. Conway argued the cause for respondent Jos. L. Muscarelle, Inc. (Conway & Reiseman and Shannon Z. Taylor, attorneys).
Robert M. Schwartz argued the cause for respondents American Arbitration Association, George H. Friedman and Carol Moffatt (Amdur & Friedrich, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 196 N.J. Super. 16 (1984).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN and GARIBALDI  6.
For reversal  None.